OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on July 29, 1981. By order of this court dated April 7, 1986, the respondent was suspended from the practice of law pending the outcome of a disciplinary proceeding. The petitioner now moves to strike the respondent’s name from the roll of attorneys and counselors-at-law on the ground that she has been disbarred by virtue of a felony conviction.
*24On August 28, 1986, the respondent was convicted after a jury trial in the Supreme Court, New York County, of perjury in the first degree, a class D felony (Penal Law § 210.15).
Pursuant to Judiciary Law § 90 (4), upon her conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mangano, J. P., Thompson, Bracken, Niehoff and Weinstein, JJ., concur.